DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-30 of Patent No.: US 11,259,189 B2 to Montalvo, Armando.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Instant Application 17/674,482 
Patent No.: US 11,259,189 B2.  
Claim 1: A system for spectrum management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; 

a semantic engine including a programmable rules and policy editor; and 

a tip and cue server;

wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and 
wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; and 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.

 

Claim 1: A system for spectrum management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; a translator; 

a semantic engine including a programmable rules and policy editor; and 

a tip and cue server; 

wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.
 

The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer’ as disclosed by the patented claim into the instant claim so as to effectively manage and optimize the available spectrum in wireless communication system. 
Claim 2:  A resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device.

Claim 2: A resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device. 
Claim 3: Wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data.
Claim 3: Wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data.
Claim 4: Wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 4: Wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 5: Wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5: Wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 6: Wherein the at least one data analysis engine further includes an identification engine, a classification engine, and/or a geolocation engine.
Claim 6: Wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 7: A certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 7: A certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 8: A survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 8: A survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 9: Wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 9: Wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 10: Wherein the actionable data indicates a location for at least one macrosite and/or at least one tower.

Claim 10: Wherein the actionable data indicates a location for at least one macrosite and/or at least one tower.
Claim 11: Wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 11: Wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 12: Wherein the semantic engine is operable to receive data as audio data, text data, video data, and/or image data.
Claim 12: Wherein the semantic engine is operable to receive data as audio data, text data, video data, and/or image data.
Claim 13: Wherein the semantic engine is operable to create a semantic map including target data, and wherein the semantic engine is operable to analyze related data and/or data with similar characteristics to the target data.

Claim 13: Wherein the semantic engine is operable to create a semantic map including target data, and wherein the semantic engine is operable to analyze related data and/or data with similar characteristics to the target data.
Claim 14: Wherein the semantic engine further includes an editor, a language dictionary, a rule component, a syntax component, a logic component, a quadrature (Q) component, and/or a conditional set component.
Claim 14: Wherein the semantic engine further includes an editor, a language dictionary, a rule component, a syntax component, a logic component, a quadrature (Q) component, and/or a conditional set component.
Claim 15: Wherein the translator is operable to receive data input including at least one use case, at least one objective, and/or at least one signal.
Claim 15: Wherein the translator is operable to receive data input including at least one use case, at least one objective, and/or at least one signal.
Claim 16: A system for spectrum management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; 

a semantic engine including a programmable rules and policy editor; and 

a tip and cue server; 

wherein the at least one data analysis engine includes a detection engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the semantic engine is operable to create a semantic map including target data; 

wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; and 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.

Claim 16: A system for spectrum management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; 

at least one application; 

a translator; a semantic engine including a programmable rules and policy editor; and 

a tip and cue server; 

wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the semantic engine is operable to create a semantic map including target data, and wherein the semantic engine is operable to analyze related data and/or data with similar characteristics to the target data; 

wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer; and 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.


The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer’ as disclosed by the patented claim into the instant claim so as to effectively manage and optimize the available spectrum in wireless communication system.
Claim 17: A visualization of the semantic map.

Claim 17: A visualization of the semantic map.
Claim 18: A method for spectrum management in an electromagnetic environment comprising: 

providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; 

monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; 

analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine;

learning the electromagnetic environment using the learning engine; 
automatically detecting at least one signal of interest using the detection engine; and 

creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine.
Claim 21: A method for spectrum management in an electromagnetic environment comprising: 

providing a translator; 

providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy, and 

wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer;

monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; 

analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine;

learning the electromagnetic environment using the learning engine; 

automatically detecting at least one signal of interest using the detection engine; and 
creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein one or more of the at least one rule and/or the at least one policy is defined by at least one customer’ as disclosed by the patented claim into the instant claim so as to effectively manage and optimize the available spectrum in wireless communication system.
Claim 19: The tip and cue server activating an alarm and/or providing at least one report based on the actionable data.
Claim 22:  Tip and cue server activating an alarm and/or providing at least one report based on the actionable data.
Claim 20: The semantic engine creating a semantic map including target data.

Claim 23: The semantic engine creating a semantic map including target data and analyzing related data and/or data with similar characteristics to the target data.


4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 11,395,149 B2 to Montalvo, Armando.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:

Instant Application 17/674,482 
Patent No.: US 11,395,149 B2.  
Claim 1: A system for spectrum management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; 

a semantic engine including a programmable rules and policy editor; and 

a tip and cue server;

wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and 
wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; and 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.

Claim 1: A system for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; 
at least one application; 

a semantic engine including a programmable rules and policy editor; and 

a tip and cue server; 

wherein the at least one data analysis engine includes a detection engine and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device;
wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data; 

wherein each of the at least one customer application is assigned a priority; and 

wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device and wherein each of the at least one customer application is assigned a priority; and 
wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device and wherein each of the at least one customer application is assigned a priority; and wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum’ as disclosed by the patented claim into the instant claim so as to effectively manage and optimize the available spectrum in wireless communication system. 
Claim 2:  A resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device.

Claim 1: wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device. 
Claim 3: Wherein the tip and cue server is operable to activate an alarm and/or provide at least one report based on the actionable data.
Claim 11: wherein the tip and cue server is operable to activate an alarm and/or provide at least one report related to optimization objectives of the at least one customer.
Claim 4: Wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 2: wherein the at least one monitoring sensor includes at least one antenna, at least one antenna array, at least one radio server, and/or at least one software defined radio.
Claim 5: Wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 5: wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images. 
Claim 6: Wherein the at least one data analysis engine further includes an identification engine, a classification engine, and/or a geolocation engine.
Claim 6: wherein the at least one data analysis engine further includes an identification engine, a classification engine, and a geolocation engine.
Claim 7: A certification and compliance application, wherein the certification and compliance application is operable to determine if at least one customer application and/or at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 10: wherein the at least one application further includes a certification and compliance application, wherein the certification and compliance application is operable to determine if the at least one customer application and/or the at least one customer device is behaving according to the at least one rule and/or the at least one policy.
Claim 8: A survey occupancy application, wherein the survey occupancy application is operable to determine occupancy in frequency bands and schedule occupancy in at least one frequency band.
Claim 1: wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum.

Claim 9: Wherein the actionable data indicates that one or more of the at least one signal of interest is behaving like a drone.
Claim 14: wherein the actionable data indicates that one or more of the at least one signal is behaving like a drone. 
Claim 10: Wherein the actionable data indicates a location for at least one macrosite and/or at least one tower.

Claim 20: wherein the actionable data indicates a location for at least one macrosite and/or at least one tower.
Claim 11: Wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 12: wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 12: Wherein the semantic engine is operable to receive data as audio data, text data, video data, and/or image data.
Claim 5: wherein one or more of the at least one monitoring sensor is integrated with at least one camera to capture video and/or still images.
Claim 13: Wherein the semantic engine is operable to create a semantic map including target data, and wherein the semantic engine is operable to analyze related data and/or data with similar characteristics to the target data.

Claim 18: A tip and cue server creating actionable data using the analyzed data from the at least one data analysis engine.
Claim 14: Wherein the semantic engine further includes an editor, a language dictionary, a rule component, a syntax component, a logic component, a quadrature (Q) component, and/or a conditional set component.
Claim 1: A semantic engine including a programmable rules and policy editor
Claim 15: Wherein the translator is operable to receive data input including at least one use case, at least one objective, and/or at least one signal.
Claim 9: Wherein the detection engine is operable to automatically detect the at least one signal of interest using at least one mask.
Claim 16: A system for spectrum management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; 

a semantic engine including a programmable rules and policy editor; and 

a tip and cue server; 

wherein the at least one data analysis engine includes a detection engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the semantic engine is operable to create a semantic map including target data; 

wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; and 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data.

Claim 15: A system for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: 

at least one monitoring sensor operable to monitor the electromagnetic environment and create measured data based on the electromagnetic environment; 

at least one data analysis engine for analyzing the measured data; 

at least one application; 

a semantic engine including a programmable rules and policy editor; and 

a tip and cue server; 

wherein the at least one data analysis engine includes a detection engine, an identification engine, a classification engine, a geolocation engine, and a learning engine, wherein the detection engine is operable to automatically detect at least one signal of interest, and wherein the learning engine is operable to learn the electromagnetic environment; 

wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device; 

wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; 

wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data; wherein each of the at least one customer application is assigned a priority; and 
wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum. 


The instant application discloses virtually all the limitations of the patented application with the exception of ‘wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device and wherein each of the at least one customer application is assigned a priority; and 
wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘wherein the at least one application includes a resource brokerage application, wherein the resource brokerage application is operable to optimize resources to improve performance of at least one customer application and/or at least one customer device and wherein each of the at least one customer application is assigned a priority; and wherein the priority and one or more of the at least one rule and/or the at least one policy are used to dynamically allocate at least one frequency band in the electromagnetic spectrum’ as disclosed by the patented claim into the instant claim so as to effectively manage and optimize the available spectrum in wireless communication system.
Claim 17: A visualization of the semantic map.

Claim 12: Wherein the semantic engine is operable to receive queries, searches, and/or search-related functions using natural language.
Claim 18: A method for spectrum management in an electromagnetic environment comprising: 

providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; 

monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; 

analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine;

learning the electromagnetic environment using the learning engine; 
automatically detecting at least one signal of interest using the detection engine; and 

creating actionable data using a tip and cue server based on the analyzed data from the at least one data analysis engine.
Claim 17: A method for dynamic, prioritized spectrum utilization management in an electromagnetic environment comprising: 

providing a semantic engine including a programmable rules and policy editor, wherein the programmable rules and policy editor includes at least one rule and/or at least one policy; 

monitoring the electromagnetic environment using at least one monitoring sensor and creating measured data based on the electromagnetic environment; 

analyzing the measured data using at least one data analysis engine, thereby creating analyzed data, wherein the at least one data analysis engine includes a detection engine and a learning engine; 

learning the electromagnetic environment using the learning engine; 
automatically detecting at least one signal of interest using the detection engine; 

optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage application; 

assigning a priority to each of the at least one customer application; and 

dynamically allocating at least one frequency band in the electromagnetic spectrum based on the priority and one or more of the at least one rule and/or the at least one policy.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage application; 
assigning a priority to each of the at least one customer application; and dynamically allocating at least one frequency band in the electromagnetic spectrum based on the priority and one or more of the at least one rule and/or the at least one policy’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘optimizing resources to improve performance of at least one customer application and/or at least one customer device using a resource brokerage application; assigning a priority to each of the at least one customer application; and dynamically allocating at least one frequency band in the electromagnetic spectrum based on the priority and one or more of the at least one rule and/or the at least one policy’ as disclosed by the patented claim into the instant claim so as to effectively manage and optimize the available spectrum in wireless communication system.

Claim 19: The tip and cue server activating an alarm and/or providing at least one report based on the actionable data.
Claim 15: Wherein the tip and cue server is operable to use analyzed data from the at least one data analysis engine to create actionable data. 
Claim 20: The semantic engine creating a semantic map including target data.

Claim 18: A tip and cue server creating actionable data using the analyzed data from the at least one data analysis engine.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463